DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions.          

 Status of Claims 
Claims 27-36 are pending in this instant application per remarks and claim amendments filed on 11/09/2020, wherein Claim 27 is the only independent method claim with Claims 28-36 dependent on said method independent claim; wherein only Claim 27 has been amended per said claim amendments.           
This Office Action is a final rejection in response to the claim amendments and the remarks filed by the Applicant on 20 NOVEMBER 2020 for its original application of 04/18/2019 that is titled:            “Systems and Methods for the Identification and Messaging of Trading Parties”.             
Accordingly, amended Claims 27-36 are now being rejected herein.       

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 27-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claim 27 is the independent method claim.           
Analysis                
Claim 27: Ineligible.                    
The claim recites a series of steps.  The claim is directed to a method, which is a statutory category of invention (Step 1: YES).              

The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations of a method of messaging of trading parties comprised of:   sending, by a user, a broadcast request and a message to be broadcast to a central system;   and   receiving one or more responses to the broadcast message from one or more recipients, wherein the recipients are matched to the broadcast message prior to the broadcasting of the message.   These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations of a method of organizing human activity as a fundamental economic principles or practices, or commercial or legal interaction in the form of contracts, legal obligations, behaviors or business relations, but for the recitation of generic computer and/or computer component/s.          

That is, other than reciting steps of using “a central system” for messaging, nothing in the claim precludes the limitations from practically being performed as organizing human activity or in the human mind.  For example, but for the using “a central system” language, the claim encompasses the user manually determining steps Step 2A1-YES).                  

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites limitations about using “a central system” with additional limitations in dependent claims about telecom towers and global positioning system;  to perform these steps.  The central system for messaging in these steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  These generic engine limitations along with rules are no more than mere instructions to apply the exception using generic computer and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2-NO).             

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element/s in the claim, to  include claim amendments, amounts to no more than mere instructions to apply the exception using a generic computer and /or computer component/s (a messaging of Step 2B, i.e., mere instructions to apply an exception using a generic computer component over internet cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  For the additional steps of telecom towers and global positioning system that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  The background does not provide any indication that a messaging of trading parties is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  For these reasons, there is no inventive concept and the claim is not patent eligible.              
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO), and the claim is not patent eligible.      

The analysis above applies to all dependent method claims 28-36 do not resolve the issues raised in the independent Claim 27.  Accordingly, dependent system Claims 28-36 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.        


 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 27-36 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

(NOTE:     Latest ‘amendments to the claims’ filed by the Applicant on 11/09/2020 are shown as bold and underlined additions, and all deletions may not be shown, or may not be underlined when stricken through.  Underlined amendments to the claims that are shown below are from previously submitted claim amendments by the Applicant.)                


Claims 27-36 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over by US Patent No. 7,280,975 issued to Donner, Irah H. (hereinafter “Donner”) in view of Pub. No. US 2004/ 0221055 filed by Liebenow, Frank (hereinafter “Liebenow”), and further in view of US Patent No. 8,269,651 issued to Zigdon et al. (hereinafter “Zigdon”), and as described below for each claim/ limitation.           

Donner’s Abstract has been copied below for ready reference & its relevance ---  
“A method, system, server architecture and/or tangible medium determines and/or transmits and/or establishes communication with a mobile device user.  The method includes, for example, 
database to reflect the communication.  The method also includes obtaining at least one mobile address, e.g., a telephone number and a communication network used thereon by the event user and building a data address therefrom to establish the communication with the event user.  In one embodiment, the method does not require the event user to provide a bbnetwork address associated with the mobile contact address.  Various optional embodiments are disclosed.”             


With respect to Claim 27, Donner teaches ---            
27.     A method comprising:           
encoding, by a first user device associated with a first user, (a broadcast request and a broadcast message[[ to generate an encoded broadcast request and to generate an encoded broadcast message) having a smaller data size than the broadcast request and the broadcast message, [[ wherein the encoding is effectuated through (an encoding table stored in a memory) and containing unique textual short form information values associated with data items having a plurality of textual characters and corresponding to the broadcast request and corresponding to the broadcast message[[;            
sending, by the first user device, the encoded broadcast request and the encoded broadcast message to a central system;   and              
, by the first user device, one or more responses to the encoded broadcast message from a second user device, associated with a second user, or the central system.                   
(see at least:   Donner Abstract and Summary in C 7 to C 47;  and C 2, ~L 53-67; C 55, ~L 40 to C 56, ~L 64; C 63, ~L 31 to C 64, ~L 47; C 93, ~L 45 to C 94, ~L 8;  and C 61, ~L 37-47; C 69, ~L 45-55)            

Donner teaches as disclosed above, but it has been argued by Applicant that Donner does not explicitly disclose about ‘sending …… the encoded broadcast message to a central system’.  Examiner has added Liebenow for teaching said amended limitations about ‘sending …… the encoded broadcast message to a central system’ explicitly.        
(see at least:   Liebenow Abstract and Summary in paras [0006]-[0009]; and para [0023] about {“In another embodiment, each user location is capable of sending a request for streaming content to the central broadcast station, and the central broadcast station is capable of broadcasting requested streaming content to a first user location and a first channel and a second user location and a second user channel at different times.  For example, at time T1 in response to a first request for streaming content from a first user location, the central broadcast station is capable of recognizing a second request by a second user for the same streaming content and begins to broadcast the content on a second channel at time T2.  The central broadcast station is further capable of communicating to the auxiliary 

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Donner with the teachings of Liebenow.  The motivation to combine these references would be to provide methods and systems for the reallocating and/or reprovisionsing and/or upgrading and/or rewarding of tickets at events or other goods and services using a mobile device of a user (see C 7, ~L 9-13 of Donner), and to provide a system and method for increasing the capabilities of streaming content (see para [0002] of Liebenow).             

Examiner notes that while Donner and Liebenow teach about encoded broadcast/ data/ message/ information, Applicant has argued that they don’t teach the latest amendment about “an encoding table stored in a memory”, but new Zigdon reference teaches them explicitly.            
(see at least:   Zigdon Abstract and Summary of the Invention in C3,~L24 to C5,~L59;  and C14,~L5-14 about {“The meter module selects an encoding table from its assigned set of tables by building a consumption profile with each of the tables stored in its memory, and comparing it to the actual profile (FIG. 3A), stored in its memory as the aggregate of a series of actual interval reading values (FIG. 3B). Then the meter module applies a criterion by which to select the best encoding table; e.g. the table that yields the lowest maximum error during the metered period, or the lowest variance between the encoded and actual profiles.”}; which together are the same as claimed limitations above to include ‘an encoding table stored in a memory’)          

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Donner and Liebenow with teachings of Zigdon.  The motivation to combine these references would be to provide methods and systems for the reallocating and/or reprovisionsing and/or upgrading and/or rewarding of tickets at events or other goods and services using a mobile device of a user (see C 7, ~L 9-13 of Donner), and to provide a system and method for increasing the capabilities of streaming content (see para [0002] of  Liebenow), and to provide a simple to deploy, but highly scalable, modular, and reliable data collection system, which would offer a wide range of service options (see C3, ~L13-20 of Zigdon).            


With respect to Claim 28, Donner, Liebenow and Zigdon teach ---         
28.     The method of claim 27, wherein the encoding table is configured to:            
map a first unique short form information value of the unique short form information values to a first data item of the data items, wherein the first data item corresponds to a 
portion of the broadcast request;   and                 
map a second unique short form information value of the short form information values to a second data item of the data items, wherein the second data item corresponds to a portion of the broadcast message, and wherein the encoded broadcast request and the encoded broadcast message are transmitted via a short message service (SMS) text message, and wherein the encoded broadcast message and the encoded request are part of a same data stream.           
(see at least:   Donner Abstract and Summary in C 7 to C 47;  and C 2, ~L 53-67; C 55, 
~L 40 to C 56, ~L 64; C 63, ~L 31 to C 64, ~L 47; C 93, ~L 45 to C 94, ~L 8; and C 61, ~L 37-47; C 69, ~L 45-55; and at least in Donner: C 3, ~L 61 to C 4, ~L 12 for encodes data, and C 85, ~L 41 -48 for encoded; and Donner also teaches about code/s & coding)             
(see at least:   Liebenow ibidem; & see citations listed above)  
(see at least:   Zigdon ibidem; & see citations listed above;  and C13, ~L30-40 about {“In order to reduce the total length of air messages, or the total number of fixed-length interval data air messages transmitted by a meter module, a method referred to as "logarithmic table encoding" of consumption values is used, which encodes interval consumption data in the air message. This method maps the range of consumption values into a more limited number of values, for the purpose of reducing the number of bits of information transmitted over the air, with the mapping being executed by a series of tables, which are predefined according to the expected dynamic range of interval consumption values.”};  map a ...... short form information”)    


With respect to Claim 29, Donner, Liebenow and Zigdon teach ---         
29.     The method of claim 27, further comprising after the sending, by the first user 
device, the encoded broadcast request and the encoded broadcast message to the central system, matching, at the central system, the second user associated with the second user device to the encoded broadcast message prior to broadcasting the encoded broadcast message, wherein the second user device is distinct from the first user device, wherein the second user is distinct from the first user, and wherein the matching is based on a first location ofthe first user device and a second location, distinct from the first location, of the second user device.                  
(see at least:   Donner Abstract and Summary in C 7 to C 47;  and C 2, ~L 53-67; C 55, ~L 40 to C 56, ~L 64; C 63, ~L 31 to C 64, ~L 47; C 93, ~L 45 to C 94, ~L 8; and C 61, ~L 37-47; C 69, ~L 45-55)
(see at least:   Liebenow ibidem; & see citations listed above)  
(see at least:   Zigdon ibidem; & see citations listed above)  


With respect to Claim 30, Donner, Liebenow and Zigdon teach ---        
30.     The method of claim 29, wherein the first location and the second location are  
determined by at least one of the following:            

examining a user profile that contains at least one of an address, a mobile phone number, and an area code;              
triangulating signals from a plurality of telecom towers;   and         
locating a latitude and longitude by a global positioning system.            
(see at least:   Donner Abstract and Summary in C 7 to C 47;  and C 2, ~L 53-67; C 55, ~L 40 to C 56, ~L 64; C 63, ~L 31 to C 64, ~L 47; C 93, ~L 45 to C 94, ~L 8; and C 61, 
~L 37-47; C 69, ~L 45-55)           
Examiner notes that Donner teaches at least one of above ways to determine the 
location byway of a global positioning system (GPS).        
Examiner further notes that Donner’s teachings in C 81 of at least “Finnish telecom operator Sonera has even demonstrated a Bluetooth-enabled vending machine-consumers buy products out of the machine by simply signaling an account code from a Bluetooth cell phone or PDA;  & the code would debit the user's account based on the code”;  which clearly is equivalent of the claimed limitation about “triangulating signals from a plurality of telecom towers”.           
(see at least:   Liebenow ibidem; & see citations listed above)  
(see at least:   Zigdon ibidem; & see citations listed above)   


With respect to Claim 31, Donner, Liebenow and Zigdon teach ---         
31.     The method of claim 27, wherein the first user corresponding to the first user device is a seller of a commodity and further comprising matching the first user to the second user, wherein the matching is based on at least one of a type of a commodity, a 

(see at least:   Donner Abstract and Summary in C 7 to C 47;  and C 2, ~L 53-67; C 55, ~L 40 to C 56, ~L 64; C 63, ~L 31 to C 64, ~L 47; C 93, ~L 45 to C 94, ~L 8; and C 61, ~L 37-47; C 69, ~L 45-55)         
(see at least:   Liebenow ibidem; & see citations listed above)  
(see at least:   Zigdon ibidem; & see citations listed above)  


With respect to Claim 32, Donner, Liebenow and Zigdon teach ---         
32.     The method of claim 27, further comprising matching the first user to the second user, wherein the matching is based on a first preset price limit set by the first user and a second preset price limit set by the second user.           
(see at least:   Donner Abstract and Summary in C 7 to C 47;  and C 2, ~L 53-67; C 55, ~L 40 to C 56, ~L 64; C 63, ~L 31 to C 64, ~L 47; C 93, ~L 45 to C 94, ~L 8; and C 61, ~L 37-47; C 69, ~L 45-55)             
(see at least:   Liebenow ibidem; & see citations listed above)  
(see at least:   Zigdon ibidem; & see citations listed above)  


With respect to Claim 33, Donner, Liebenow and Zigdon teach ---         
33.     The method of claim 27, wherein the first user is a seller and the second user is a buyer, and wherein the encoded broadcast request and the encoded broadcast request message are transmitted via Unstructured Supplementary Service Data (USSD) messaging.          

~L 40 to C 56, ~L 64; C 63, ~L 31 to C 64, ~L 47; C 93, ~L 45 to C 94, ~L 8; and C 61, ~L 37-47; C 69, ~L 45-55)            
(see at least:   Liebenow ibidem; & see citations listed above)  
(see at least:   Zigdon ibidem; & see citations listed above)  


With respect to Claim 34, Donner, Liebenow and Zigdon teach ---        
34.     The method of claim 27, wherein the first user is a buyer and the second user is a seller.             
(see at least:   Donner Abstract and Summary in C 7 to C 47;  and C 2, ~L 53-67; C 55, ~L 40 to C 56, ~L 64; C 63, ~L 31 to C 64, ~L 47; C 93, ~L 45 to C 94, ~L 8; and C 61, 
~L 37-47; C 69, ~L 45-55)            
(see at least:   Liebenow ibidem; & see citations listed above)  
(see at least:   Zigdon ibidem; & see citations listed above)  


With respect to Claim 35, Donner, Liebenow and Zigdon teach ---        
35.     The method of claim 27, wherein the broadcast message includes at least two of  an indication of a commodity, a price of the commodity, a quantity of the commodity,  and contact information corresponding to the first user.             
(see at least:   Donner Abstract and Summary in C 7 to C 47;  and C 2, ~L 53-67; C 55, ~L 40 to C 56, ~L 64; C 63, ~L 31 to C 64, ~L 47; C 93, ~L 45 to C 94, ~L 8; and C 61, ~L 37-47; C 69, ~L 45-55)         

(see at least:   Zigdon ibidem; & see citations listed above)   


With respect to Claim 36, Donner, Liebenow and Zigdon teach ---         
36.     The method of claim 27, wherein the broadcast request contains at least one of a home location, a radius, and a commodity.           
(see at least:   Donner Abstract and Summary in C 7 to C 47;  and C 2, ~L 53-67; C 55, ~L 40 to C 56, ~L 64; C 63, ~L 31 to C 64, ~L 47; C 93, ~L 45 to C 94, ~L 8; and C 61, 
~L 37-47; C 69, ~L 45-55)           
(see at least:   Liebenow ibidem; & see citations listed above)  
(see at least:   Zigdon ibidem; & see citations listed above)   

 Response to Arguments 
Applicant's remarks and claim amendments dated 09 NOVEMBER 2020 with respect to the rejection of amended Claims 27-36 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 27-36 has been maintained as described above.  Additionally, Examiner notes that previous rejections under 35 USC §112, first paragraph have been withdrawn based on 11/09/2020 deletions in Claim 27.  Thus, the rejection of amended Claims 27-36, as described above under 35 USC 103 (after withdrawing the 35 USC 102(b) rejection), is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to include the addition of a new Zigdon reference, while withdrawing previously used SU and Shirakawa references.        

Applicant's arguments with respect to rejection of Claims 27-36 under 35 USC 103 have been considered, but they are moot in view of the new ground/s of rejection (Zigdon reference), along with Donner and Liebenow references previously used, which was necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).             

In response to the Applicant’s arguments of 11/09/2020 against the rejection under 35 USC 101, Examiner respectfully disagrees.  Applicant's arguments about latest amendments that just introduce a computer and/or computer component (“an encoding table stored in a memory”), do not make a claim overcome 101 rejection;  and Examiner notes that “The introduction of a computer and/or by a processor to implement an abstract idea or mathematical principle is not a patentable application of the abstract idea”— Alice Corp., 134 S. Ct. at 2357- 2358, citing Flook, 437 U.S. at 594.  The Interview Summary mailed out on 10/22/2020 is incorporated in its entirety herein as response to the Applicant’s arguments traversing the 101 rejection at least.    

Furthermore, in response to the Applicant’s previous arguments against the rejection of claims under 35 USC 101 based on the latest claim amendments, Examiner respectfully disagreed.  Examiner notes that in a recent decision issued on 01 AUGUST 2016, this invention is an abstract idea and ineligible for a patent, per Federal Court Electric Power Group vs Alstom S.A., Alstom Grid, Inc., Psymetrix, Ltd., Alstom Limited (Fed. Cir. 2015-1778, 8/1/2016), because these limitations are directed to a patent-ineligible concept that assert focus on steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.  In re Power Group vs Alstom also stated --- “In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.” ,  and it goes on to state --- “the focus of the claims is not on such an improvement in computers as tools (as in Enfish) but on certain independently abstract ideas (gathering and analyzing information, and displaying the results) that use computers as tools.”        

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims. i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the 
owner must also show how the amendments avoid such references or objections.         

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.              

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, which are relevant to this application and form a part of the body of prior art.                       

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.             

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski, can be reached on (571) 272-6771.  The fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.                 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                 

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov   

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691